Citation Nr: 1127028	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for type 2 diabetes mellitus with hypertension and erectile dysfunction, prior to July 1, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.  

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.  

6.  Entitlement to service connection for an esophagus disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.    


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  A hearing was scheduled for July 2011. 

In a May 2011 statement, the Veteran indicated that he would not be able to travel to Washington, DC, for a hearing.  He requested a travel board hearing at the Waco RO.  A remand is necessary in order to schedule a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Waco RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


